      4:19-cv-02949-BHH             Date Filed 08/25/21   Entry Number 60      Page 1 of 1




                              UNITED STATES DISTRICT COURT
                               DISTRICT OF SOUTH CAROLINA
                                    FLORENCE DIVISION

DANA ANN BROOKS,                               )      Civil Action No. 4:19-cv-02949-BHH
                                               )
                       Plaintiff,              )
       v.                                      )
                                               )
KILOLO KIJAKAZI,1                              )
Acting Commissioner of the                     )
Social Security Administration,                )
                                               )
                       Defendant.              )

                                              ORDER

       On Plaintiff's Motion for Attorney’s Fees pursuant to § 206(b)(1) of the Social Security

Act, 42 U.S.C. § 406(b)(1), and there being no objection by counsel for the Defendant, it is hereby

       ORDERED as follows:

       1.      That the Court authorizes a payment to Gene M. Connell, Jr., Esquire, in the amount

of Thirteen Thousand, Fifty-Eight dollars and 38/00 cents ($13,058.38) in attorney’s fees being

withheld from Plaintiff’s past-due benefits for court-related services.

       2.      Upon receipt of this sum, Plaintiff’s counsel shall remit Seven Thousand, Three

Hundred dollars and 00/00 cents ($7,300.00) directly to Plaintiff, representing the sum to be paid

to Plaintiff’s counsel on Plaintiff’s behalf pursuant to the Equal Access to Justice Act, 28 U.S.C.

§ 2412.

                                                      s/ Bruce Howe Hendricks
August 25, 2021                                       Honorable Bruce Howe Hendricks
Greenville, South Carolina                            United States District Judge


1
  Kilolo Kijakazi became the Acting Commissioner of Social Security on July 9, 2021. Pursuant
to Rule 25(d) of the Federal Rules of Civil Procedure, Kilolo Kijakazi should be substituted for
Andrew Saul as the defendant in this suit. No further action need be taken to continue this suit by
reason of the last sentence of section 205(g) of the Social Security Act, 42 U.S.C. § 405(g).
